COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Angeleta Rodriguez v. Roger Janki

Appellate case number:    01-19-00019-CV

Trial court case number: 1120842

Trial court:              County Civil Court at Law No. 4 of Harris County

      On August 13, 2019, we dismissed the appeal for want of prosecution after appellant,
Angeleta Rodriguez, failed to file a brief. See Rodriguez v. Janki, No. 01-19-00019-CV, 2019
WL 3783334 (Tex. App.—Houston [1st Dist.] Aug. 13, 2019, no pet. h.). Mandate issued on
October 25, 2019.
        The Clerk of this Court is directed to receive, but not file, any future submissions1 by the
appellant regarding the above-referenced appellate or trial court case numbers, absent further
order from this Court or the Texas Supreme Court. Thus, no action will be taken on this matter
as this Court no longer has jurisdiction.
       It is so ORDERED.

Judge’s signature: _____/s/ Russell Lloyd_________________
                               Acting individually


Date: __January 7, 2020.____________




1
       Submissions that do not comply with Texas Rules of Appellate Procedure 9.1, 9.3, 9.4 and 9.5
       will not be received. Copies of the rules are attached.